Citation Nr: 0943682	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to herbicides during 
service.

2.  Entitlement to service connection for a gallbladder 
disorder, to include as due to exposure to herbicides during 
service.

3.  Entitlement to service connection for ulcerative colitis, 
to include as due to exposure to herbicides during service.

4.  Entitlement to service connection for kidney cancer, to 
include as due to exposure to herbicides during service.

5.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to exposure to herbicides during 
service.

6.  Entitlement to service connection for neuropathy, to 
include as due to exposure to herbicides during service.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
claims on appeal. 

The Veteran claims service connection for coronary artery 
disease, gallbladder disorder, ulcerative colitis, kidney 
cancer, Type II diabetes mellitus, and neuropathy.  He 
claimed all of these as due to exposure to herbicides while 
in service during the Vietnam Era during trips from his duty 
station in Thailand into Vietnam.  Review of private 
treatment records shows the presence of these chronic 
conditions. 

Service in the Republic of Vietnam is not shown in official 
service documents on file, however, if such trips into 
Vietnam would be shown to be factually correct, such facts 
would afford the Veteran the benefit of certain regulatory 
presumptions favorable to his claims for service connection 
for disorders due to exposure to herbicides.  

First, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  Thus if the Veteran's 
entry into Vietnam is shown to be factually correct, the 
Board may then apply that legal presumption of the Veteran's 
exposure to herbicides.  

Second, under the provisions of 38 C.F.R. § 3.309(e) (2009), 
if a veteran is shown-including via the above presumption-
to have been exposed to certain herbicide agents during 
active service, and he has a disease listed in 38 C.F.R. 
§ 3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  This is valid even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.

Nevertheless, the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
Agent Orange exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Even for the claimed disorders on appeal not 
covered by 38 C.F.R. § 3.309(e), if the Veteran served in the 
Republic of Vietnam at any time during that war, then he will 
be presumed exposed to herbicide agent, and he may then offer 
evidence to establish such presumed exposure actually caused 
the claimed condition.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), a serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  Thus, the 
determination of whether at some time during his service in 
Thailand the Veteran went into Vietnam is vitally important 
to his claims on appeal, as this would obviate the service 
connection requirement of actually showing the injury of 
exposure to herbicides in service.

In his January 2006 application for benefits, in responding 
to a query as to if and where he was exposed to Agent Orange 
or other herbicides, he indicated that he was exposed to 
those chemicals in several Asian countries including 
Cambodia, Laos, Thailand, and Vietnam.  In his April 2007 
notice of disagreement, he stated that he was assigned in 
Vietnam for approximately 30 days during service and that his 
personnel records should reflect that fact.  

In his March 2008 VA Form 9, he stated that he knew for a 
fact that his unit was in and out of Vietnam, Cambodia, 
Thailand, and other areas during the time he was assigned in 
Thailand.  He requested that his official military files be 
utilized to ascertain where he/his unit was sent during this 
period to verify that he was in the area (Vietnam) and 
therefore was exposed to Agent Orange. 

Review of the claims file shows that the only service 
personnel record initially on file was the Veteran's DD Form 
214 (Report of Transfer or Discharge), showing only that the 
Veteran had foreign service for eight months and eighteen 
days with United States Army Pacific (USARPAC).  USARPAC was 
the command responsible for Vietnam.  

In response to a VA request for information, in March 2006 VA 
received an envelope marked "partial 201 file" containing 
the Veteran's four page Enlisted Qualification Record, DA 
Form 20.  That record shows that the Veteran served during 
the Vietnam Era; with foreign service from March 27, 1970 to 
December 21, 1970 with Headquarters and Headquarters Company 
(HHC) 809th Engineer Battalion, United States Army Pacific 
(USARPAC)-THAILAND.  His principal duty/job title was 
cook/baker (food service).  

Although the DD Form 214 and DA Form 20 show that the Veteran 
received the Vietnam Service Medal and Vietnam Campaign 
Medal, there is no indication in these documents that the 
Veteran had actually been present at some point on the 
landmass or the inland waters of Vietnam during the Vietnam 
conflict.

Other than the DD Form 214 and DA Form 20, no other personnel 
records pertaining to the Veteran's active duty service are 
on file.  Transmitted with the envelope, the VA Request for 
Information form contains a response to the RO's request 
indicating that only certain parts of the Veteran's 201 file 
were furnished: "copies of pertinent documents or 
information from the file".  

On file is a May 2009 letter from the Director, VA Veterans 
Benefits Administration, which addresses the development for 
evidence of herbicide exposure in certain types of claims 
from veterans with Thailand service during the Vietnam Era.  
This letter and an attached memorandum for the record on the 
same subject addressed the types of spraying and geographic 
areas of herbicide spraying performed in Thailand during the 
Vietnam Era.  

The attached memorandum shows that spraying in Thailand 
occurred a few years prior to the Veteran's service there.  
Thus these documents apparently provide no support to the 
Veteran's claims; and also no direction in this case to the 
extent of the Veteran's assertion that his Agent Orange 
exposure could be presumed from his periodic entry into 
Vietnam.  The memorandum concludes with a recommendation that 
unless a claim is inherently incredible, clearly lacks merit, 
or there is no reasonable possibility that further VA 
assistance would substantiate the claim, that a request 
should be sent to U.S. Army and Joint Services Records 
Research Center (JSRRC) for any information that this 
organization can provide to corroborate the Veteran's claimed 
exposure to herbicides, citing 38 C.F.R. § 3.159(d) (2009).

The law requires that for each case in which a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by evidence 
including his service record and the official history of each 
organization in which he served.  38 U.S.C.A. § 1154(a) 

Therefore, based on the Veteran's credible and consistent 
assertions that he with his unit entered Vietnam on several 
occasions including once for about 30 days-and also entered 
Laos and Cambodia, the Board finds that a remand is necessary 
in order to obtain records that may assist in determining 
whether such service involved travel into the Republic of 
Vietnam, as well as into Laos and Cambodia where conditions 
may have resulted in herbicide exposure.

The Board determines that the Veteran's entire personnel file 
(201 file) should be obtained if possible for review as to 
his responsibilities and assignments as it may contain 
information relevant to the Veteran's claims.  Also, the 
AMC/RO should request that JSRRC conduct and report on a 
review of unit records for HHC 809th Engineer Battalion, 
USARPAC-THAILAND from March 27, 1970 to December 21, 1970, 
for any reference to the Veteran or to this unit traveling 
into the Republic of Vietnam, and/or to Cambodia or Laos.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a detailed 
narrative, as specific as possible, 
listing times and places involved when he 
with his unit (or with another named unit 
if applicable) travelled to Vietnam, Laos, 
and/or Cambodia; listing any identifying 
information including duties performed 
while there.

2.  Request the Veteran's complete 
personnel file (201 file) from the 
National Personnel Records Center (NPRC) 
and other appropriate sources. 

3.  Attempt through all appropriate means 
to verify whether the Veteran had service 
that included his actual presence at some 
point on the landmass or the inland waters 
of Vietnam (and presence in Laos and 
Cambodia) while stationed with the 
Headquarters and Headquarters Company 
(HHC) 809th Engineer Battalion, United 
States Army Pacific (USARPAC)-THAILAND 
from March 27, 1970 to December 21, 1970.  

Include a request to JSRRC (and any other 
appropriate sources) to conduct and report 
on a review of unit records for HHC 809th 
Engineer Battalion, USARPAC-THAILAND from 
March 27, 1970 to December 21, 1970, for 
any reference to this unit and/or the 
Veteran traveling into the Republic of 
Vietnam, and/or into Cambodia or Laos.  
Request JSRRC to indicate if no relevant 
reference is found.  The RO/AMC should 
also follow any recommendations provided 
by the JSRRC in obtaining relevant records 
from alternate sources.  All requests and 
responses with respect to the above 
actions, both positive and negative, 
should be associated with the claims file.

4.  Complete any development made 
necessary by any response received to 
actions taken above; including, 

(i) If the above actions show that 
the Veteran or his unit travelled 
into Cambodia and/or Laos, then 
comply with the provisions of VA's 
Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C.10.n in order to attempt to 
verify the Veteran's claimed 
herbicide exposure as a result of his 
presence in Laos and/or Cambodia; and 

(ii) If the above actions show that 
the Veteran was exposed to herbicides 
in service-either actually shows or 
by the cited presumption-then afford 
the Veteran an examination for any 
claimed disorder on appeal not 
covered by 38 C.F.R. § 3.309(e) as a 
presumptive disorder for exposure to 
herbicides.  

If so, for each such disorder 
schedule the Veteran for an 
examination by an appropriate 
specialist, to determine the nature 
and etiology of the disorder.  

All studies deemed appropriate in the 
medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail in 
respective examination reports.  The 
claims file should be made available 
to each examiner, who should review 
the entire claims folder in 
conjunction with any examination.  
This fact should be so indicated in 
the examination report.  The 
rationale for any opinion expressed 
should be included in any respective 
examination report.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries 
below, the examiner should explain 
why it is not feasible to respond.

The examiner should review the 
evidence and examine the Veteran 
performing all necessary studies 
pertinent to the claimed disorder.  
The examiner should elicit from the 
Veteran a narrative history of 
associated symptoms since service.  
 
For each disability diagnosed, the 
examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater 
(is at least as likely as not) that 
such disability: 

(i) began or was permanently 
worsened during service, and/or 
was the result of an inservice 
injury or disease to include 
exposure to herbicides, or was 
caused by or aggravated by a 
service-connected disability; or 

(ii) in the case of any 
diagnosed calculi of the kidney, 
bladder, or cardiovascular-renal 
disease; diabetes mellitus; 
endocarditis; myocarditis; 
organic diseases of the nervous 
system; malignant tumors; or 
peptic ulcers; became manifested 
to a compensable degree within 
one year of separation from 
active duty.
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current 
disability to service.  

5.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claims on appeal for service 
connection for coronary artery disease, 
gallbladder disorder, ulcerative colitis, 
kidney cancer, Type II diabetes mellitus, 
and neuropathy; all claimed as due to 
exposure to herbicides.  If any benefit 
sought is not granted, issue the Veteran 
and his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


